Citation Nr: 0708070	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-18 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, left lower extremity.

2.  Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1947.  He was a prisoner of war (POW) and the 
recipient of a Purple Heart.

This claim is on appeal from the Phoenix, Arizona, Department 
of Veterans Affairs (VA) Regional Office (RO).

In March 2007, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  The veteran was a POW during his period of service.  

2.  The veteran's peripheral neuropathy is manifested by left 
ankle weakness and diminished vibratory sensation.  No more 
than mild incomplete paralysis has been shown.

3.  Irritable bowel syndrome is not currently shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy, left lower extremity, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.123, 4.124, 
4.124a, Diagnostic Code (DC) 8521 (2006). 

2.  Irritable bowel syndrome was not incurred in active 
service and may not be presumed to have been incurred or 
aggravated therein; irritable bowel syndrome is not currently 
shown.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(e), 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Rating in Excess of 10 Percent for 
Peripheral Neuropathy, Left Lower Extremity

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

Furthermore, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation is at issue, separate evaluations can be assigned 
for separate periods of time based on the facts found. In 
other words, the evaluations may be "staged."  Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require 
re-evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.  
After careful review of the evidentiary record, the Board 
concludes that the veteran's peripheral neuropathy has not 
changed and a uniform evaluation is warranted.

The veteran has been assigned a 10 percent rating under DC 
8520 (sciatic nerve) for mild incomplete paralysis.  A 20 
percent rating will be assigned with moderate incomplete 
paralysis, and a 40 percent rating requires moderately severe 
incomplete paralysis.  Complete paralysis of the sciatic 
nerve is present when the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, DC 8520. 

General rating criteria for diseases of the peripheral nerves 
provide that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  When involvement is wholly sensory, the rating should 
be for the mild, or, at most, the moderate degree.

In a May 2002 VA examination, the examiner, among other 
things, assessed the veteran's neurological status "with an 
aim of examining him for peripheral neuropathy, and not for 
stroke residual."  Left ankle reflexes were present, 
monofilament and sharp stick pain perceptions were intact 
fully; however, vibratory sensation was reduced in the feet.  
The clinical impression was possible peripheral neuropathy.  
The examiner noted that the main limit seemed to be in 
vibratory sensation, a loss that could occur with age or in 
such conditions as pernicious anemia.  

An EMG of the lower extremities was requested and undertaken 
in May 2002, which showed minimal distal neuropathy of the 
feet.  Service connection was granted and a 10 percent rating 
assigned.  However, this evidence does not support a higher 
rating as reflexes, and monofilament and pain perceptions 
were intact.  Moreover, the EMG report's characterization of 
the neuropathy as "minimal" is consistent with no more than 
"mild" incomplete paralysis.

In a December 2003 VA examination, conducted primarily to 
address other issues, the neurological assessment showed deep 
tendon reflexes of 1+ patellar bilaterally but absent at the 
ankles bilaterally.  Muscle strength was 5/5 and there was 
decrease in light touch sensation using the monofilament to 
the bilateral lower extremities from the knees distally.  
While the evidence establishes decreased sensation and 
reflexes, the veteran retained significant function of the 
left lower extremity.  Clearly, the left foot did not dangle, 
he could flex the knee, and he retained active movement and 
full strength of the muscles.  His manifestations reflected 
no more than mild neuropathy.

Interestingly, in an August 2004 VA neurological disorders 
examination, undertaken specifically to address the issue of 
peripheral neuropathy, the veteran reported a two-year 
history of his left ankle not supporting him.  The examiner 
reviewed the claims file and noted that it was only suggested 
that the veteran might have peripheral neuropathy.  The 
examiner conducted a further review and concluded that the 
veteran had "no demonstrable medical conditions associated 
with peripheral neuropathy."  

Physical examination revealed that the veteran was able to 
stand on his heels and toes without difficulty, had no 
definite Romberg sign, reflexes were 2+ and symmetric in the 
knees and ankles, toes were down going, sensory examination 
was normal, and there was moderate diminution of vibration in 
the lower extremities.  However, the examiner concluded that 
the veteran did not demonstrate evidence of a peripheral 
neuropathy per se but stated that the veteran may have a mild 
form of Charcot Marie Tooth disease, which he was probably 
born with, but given his age, his mild imbalance could be 
explained on that alone.

Regardless of whether the veteran's left lower extremity 
symptomatology is associated with Charcot Marie Tooth 
disease, the examiner characterized the disorder as no more 
than mild.  Therefore, this evidence does not support a 
finding of "moderate" incomplete paralysis.

Based on the above evidence, the Board finds that the 
competent evidence of record is consistent with no more than 
mild incomplete paralysis.  As noted above, while the veteran 
has continued to report weakness in the left lower leg, 
muscle strength is 5/5.  His loss of vibratory sensation has 
been attributed to age, and, at best, the EMG showed 
"minimal" neuropathy.  Furthermore, the most recent VA 
examiner concluded, in essence, that there was no intrinsic 
peripheral nerve disease shown. 

In light of the foregoing, the Board concludes that the 
neurological manifestations of the veteran's left lower 
extremity do not represent moderate incomplete paralysis of 
the sciatic nerve as contemplated by a rating in excess of 10 
percent.  Accordingly, the claim for a higher rating is 
denied.

II.  Entitlement to Service Connection for Irritable Bowel 
Syndrome

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The regulations provided for a lifetime presumption of 
service connection for a veteran who was a former POW and who 
was detained or interned for not less than thirty days, when 
certain diseases, including irritable bowel disease and 
peptic ulcer disease, among others, were manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 were 
also satisfied.  See 38 C.F.R. § 3.309(c).  

However, service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the veteran is entitled to a POW lifetime 
presumption for irritable bowel syndrome if shown to a degree 
of 10 percent or more.  However, irritable bowel syndrome has 
not been shown.  

Service medical records reflect normal abdominal wall and 
visceral examinations in an August 1945 physical for flying 
and in the November 1946 separation examination.  Post-
service medical evidence reflect no evidence of 
gastrointestinal pathology in a June 1947 examination.  In a 
February 1962 VA examination, it was noted that the veteran 
had been treated for a duodenal ulcer in 1955, which was 
confirmed by X-ray and responded to the usual ulcer 
management.  After a physical examination, the final 
diagnoses included inactive duodenal ulcer.

The claims file does not contain any additional evidence 
related to a gastrointestinal disorder until the veteran 
filed claims for, among other things, irritable bowel 
syndrome and peptic ulcer disease in July 1999.   

In an October 1999 POW protocol examination, the examiner 
noted that the veteran had left upper quadrant pain in the 
1950s, was told it was a duodenal ulcer, and was treated.  
The veteran related that when he ate a poor diet, such as 
spicy food, and got little sleep, the left upper quadrant 
pain recurred.  When he changed those habits, the pain 
disappeared.  He was not on medication.  The examiner noted 
that the veteran had never had symptoms of irritable bowel 
syndrome.  

After a physical examination, the diagnoses included history 
of peptic ulcer disease with occasional mild recurrence and 
easily-controlled symptoms.  The examiner noted that the 
veteran had failed to get certain gastrointestinal diagnostic 
tests but wanted to cancel because he had little in the way 
of symptoms.  Irritable bowel syndrome was not reported.  In 
February 2000, the veteran was granted service-connection 
for, among other things, peptic ulcer disease; however, 
irritable bowel syndrome was denied.

In a May 2002 VA examination for rating purposes, the veteran 
denied having dysentery or diarrhea during his period as a 
POW.  He related symptoms in the previous two years but only 
if he ate certain foods, which resolved spontaneously.  After 
a physical examination, the examiner remarked that the 
veteran's symptoms suggested specific food intolerance and it 
was the examiner's opinion that the veteran's symptoms were 
not related to irritable bowel syndrome.

In a December 2003 VA examination, undertaken to address 
increased ratings for peptic ulcer disease and arthritis of 
the right knee, the veteran continued to report abdominal 
crampy discomfort to the bilateral upper quadrants occurring 
two to three times per week, worsened with ingestion of a 
meal, self-limited and lasting no more than a few hours.  He 
also noted soft bowel movements one to two times per day with 
occasional loose stools with a frequency of three to four 
times per day occurring approximately two to three times per 
month, with each episode lasting no more than three days and 
not associated with any specific dietary ingestion.

After a physical examination, the examiner remarked that the 
veteran was still symptomatic with peptic ulcer disease but 
had had no complications requiring hospitalizations, 
emergency room visits, or surgical intervention.  The veteran 
was on no medication for gastrointestinal complaints.  
Irritable bowel syndrome was not diagnosed.  In an addendum 
report, the examiner noted that diagnostic testing showed a 
small esophageal hiatus hernia but the upper GI series was 
otherwise normal.  The veteran refused any additional 
procedures related to the examination.  

In this case, there is no competent evidence of a diagnosis 
related to irritable bowel syndrome.  The veteran's 
gastrointestinal symptomatology has consistently been related 
to peptic ulcer disease, which is already service-connected.  
Because there are no current symptoms consistent with 
irritable bowel syndrome, the Board finds that the claim must 
be denied.

The Board has considered the veteran's statements that he has 
irritable bowel syndrome; however, even he occasionally 
refers to the problem as his recurring ulcer symptoms.  
Again, the Board stresses that he is service-connected for 
peptic ulcer disease, which is also a POW life-time 
presumptive disability.  Nonetheless, the veteran is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, as lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  Therefore, his 
statements do not support a claim for service connection.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in July 2001, September 2003, and April 2004.  He has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in October 1999, May 
2002, December 2003, and August 2004.  The available medical 
evidence is sufficient for adequate determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating and his claim for service connection; 
however, he was not provided with notice of the type of 
evidence necessary to establish a rating for the service 
connection claim or an effective date for the disabilities on 
appeal.  Any questions as to the appropriate disability 
rating or effective dates to be assigned are moot as the 
claims have been denied.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.


ORDER

A rating in excess of 10 percent for peripheral neuropathy, 
left lower extremity, is denied.

Service connection for irritable bowel syndrome is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


